UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7787



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


FLOYD JUNIOR POWELL,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (5:99-cr-00012-6; 5:02-cv-00138)


Submitted: February 15, 2007              Decided:   February 23, 2007


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Floyd Junior Powell, Appellant Pro Se. Amy Elizabeth Ray, OFFICE
OF THE UNITED STATES ATTORNEY, Asheville, North Carolina, William
A. Brafford, Assistant United States Attorney, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Floyd Junior Powell appeals the district court’s order

denying his motion to stay the sale of forfeited real property.          We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    See United States v. Powell, No. 5:99-cr-00012-6 (W.D.N.C.

Oct. 2, 2006).      We deny Powell’s motions for release, for summary

judgment, and to dismiss the Appellee’s motion to enlarge time. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -